          Case 2:19-cv-05287-MTL Document 21 Filed 05/06/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Thunderbird Downtown LLC,                              No. CV-19-05287-PHX-MTL
10                  Plaintiff,                              ORDER
11   v.
12   City of Phoenix, et al.,
13                  Defendants.
14
15            Before the Court is the City of Phoenix’s (the “City”) Motion to Dismiss. (Doc.
16   17.) The Motion argues that this Court does not have subject-matter jurisdiction and that

17   Plaintiff Thunderbird Downtown LLC (“Thunderbird”) fails to state a claim upon which
18   relief may be granted. The City also argues that abstention is proper given the impending

19   municipal court proceedings. For the reasons expressed herein, the Court grants the

20   Motion to Dismiss for failure to state a claim.
21   I.       BACKGROUND
22            Thunderbird operates an apartment complex in Phoenix, Arizona. (Doc. 10 at 3.)

23   The complex includes 17 apartment units. (Id.) Beginning in early 2018, City officials

24   paid the complex multiple visits for inspections, and on at least one occasion, executed an

25   administrative search warrant.         (Id. at 3-6.)    Inspectors allegedly found numerous

26   building code violations.      (Id.)     Thunderbird disagrees with those determinations,
27   specifically arguing that it did not make certain changes to the property which formed the
28   basis of many of the violation notices and citations that the City issued. (Id. at 3-4.)
       Case 2:19-cv-05287-MTL Document 21 Filed 05/06/20 Page 2 of 7



 1           For example, at least one violation notice states that certain apartment units were
 2   built without a permit between 2015 and 2016. (Id. at 3.) Thunderbird, however, alleges
 3   that those units have been continuously occupied since at least 2010. (Id.) Plaintiff also
 4   alleges that the City issued a stop work order on a non-existent unit. (Id. at 4.)
 5           Thunderbird further alleges that the City violated its own procedural requirements
 6   by filing a now-withdrawn violation notice with the county recorder’s office before
 7   allowing Thunderbird to complete an administrative appeal process. (Id. at 4.) The
 8   Amended Complaint also alleges that the notices are vague, violating a specificity
 9   requirement in the City’s building code. (Id. at 4-5.) Additionally, Thunderbird says that
10   the City did not produce documents concerning the investigation requested pursuant to
11   state public records law. (Id. at 5.)
12           The City dismissed the original four citations. (Id. at 6.) It did not, however,
13   remove the violation notice with the county recorder’s office. (Id.) Additionally, the
14   City issued a new Stop Work order alleging 38 violations of the City’s building code.
15   (Id.)
16   II.     MOTION TO DISMISS
17           A.     Legal Standards
18           A facial challenge to subject-matter jurisdiction under Rule 12(b)(1) of the Federal
19   Rules of Civil Procedure “asserts that the allegations contained in a complaint are
20   insufficient on their face to invoke federal jurisdiction” Safe Air for Everyone v. Meyer,
21   373 F.3d 1035, 1039 (9th Cir. 2004) (internal citation omitted). In a facial challenge, the
22   Court must accept all material allegations in the Complaint as true and construe the
23   complaint in favor of the plaintiff. Warth v. Seldin, 422 U.S. 490, 501 (1975). It need
24   not, however, accept legal conclusions merely because they take the form of factual
25   allegations. Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003).
26           A motion to dismiss for failure to state a claim under Rule 12(b)(6) “tests the legal
27   sufficiency of a claim.” Conservation Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir.
28   2011) (quoting Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001)). Dismissal for


                                                 -2-
       Case 2:19-cv-05287-MTL Document 21 Filed 05/06/20 Page 3 of 7



 1   failure to state a claim is appropriate when there is a “lack of a cognizable legal theory or
 2   the absence of sufficient facts alleged under a cognizable theory.” Balistreri v. Pacifica
 3   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). “A pleading that offers . . . naked
 4   assertions devoid of further factual enhancement” does not state a claim “that is plausible
 5   on its face” and is thus subject to dismissal. See Ashcroft v. Iqbal, 556 U.S. 662, 678
 6   (2009) (internal marks omitted).
 7          A district court may abstain under Younger v. Harris, 401 U.S. 37 (1971), only
 8   for a state court action which is (1) ongoing; (2) criminal, quasi-criminal, or involves
 9   enforcing a state court order or judgment; (3) implicates an important state interest; and
10   (4) affords plaintiff an adequate opportunity to raise constitutional challenges. ReadyLink
11   Healthcare, Inc. v. State Compensation Ins. Fund, 754 F.3d 754, 759 (9th Cir. 2014).
12          B.     Lack of Subject-Matter Jurisdiction
13          The City has raised a facial challenge to the Court’s subject-matter jurisdiction.
14   (Doc. 17 at 3-5.) It argues that the City’s now-withdrawn citations are moot. (Id. at 4.)
15   Further, according to the City, the appeals rights that Thunderbird seeks are afforded only
16   by the City’s building code and not the federal constitution. (Id.) The violation notices
17   are not fines or an abatement order. (Id. at 4-5.) Additionally, the City argues that
18   Thunderbird got precisely the process that is due: a notification of the alleged violation
19   and a warning that the City may commence proceedings in Phoenix Municipal Court if
20   the behavior continues. (Id. at 4.) That court proceeding, according to the City, would
21   allow Thunderbird to present federal constitutional defenses and appeal the decision to
22   the Arizona Superior Court. (Id.)
23          Thunderbird, by contrast, argues that the City’s withdrawing its citations did not
24   moot the case. (Doc. 19 at 7.) That’s because the City plans to file additional citations as
25   part of what Thunderbird calls a pattern of harassment. (Id.) Plaintiff thus asks the Court
26   to apply the capable of repetition yet evading review exception to the mootness doctrine.
27   (Id. at 8.) This exception applies when “(1) the challenged action was . . . too short to be
28   fully litigated prior to its cessation or expiration, and (2) there [is] a reasonable


                                                 -3-
       Case 2:19-cv-05287-MTL Document 21 Filed 05/06/20 Page 4 of 7



 1   expectation that the same complaining party w[ill] be subjected to the same action again.”
 2   Weinstein v. Bradford, 423 U.S. 147, 149 (1975). Here, that test is met because the City
 3   withdrew the original citations before the issue could be litigated and City officials plan
 4   future enforcement actions in Phoenix Municipal Court concerning similar violations.
 5   Dismissing the citations did not moot the issue.
 6          The City’s other arguments go less to whether the court has jurisdiction and more
 7   to whether Thunderbird has stated a claim. The Supreme Court has cautioned against
 8   conflating the two issues. Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 96 (1998)
 9   (“[T]he nonexistence of a cause of action [is] no proper basis for a jurisdictional
10   dismissal.”).
11          None of cases that the City cites support a dismissal for lack of subject-matter
12   jurisdiction simply because the plaintiff did not sufficiently allege a due process claim.
13   The Ninth Circuit affirmed the district court’s dismissal of the due process claim in
14   Austin v. University of Oregon because it failed to state a claim, not because of a lack of
15   jurisdiction. 925 F.3d 1133 (9th Cir. 2019). And in Krainski v. State ex rel. Bd. of
16   Regents, the only jurisdictional issue concerned Eleventh Amendment immunity, not just
17   a lack of plausible facts. 616 F.3d 963, 970 (9th Cir. 2010).
18          Thunderbird has invoked federal question jurisdiction. (Doc. 10 at 2.) While, as
19   explained below, Thunderbird has failed to state a claim, that does not deprive the Court
20   of subject-matter jurisdiction. Therefore, the Court will not grant the motion to dismiss
21   on this basis.
22          C.        Failure to State a Claim
23          The Amended Complaint alleges that the City violated the Equal Protection and
24   Due Process clauses of the 14th Amendment. (Doc. 10 at 2.) Thunderbird says the Court
25   should grant injunctive relief because the City did not respond to public records requests,
26   denied the “due process right” to appeal the building code violation notices, and
27   fabricated allegations in those notices. (Doc. 10 at 7.) The City’s actions, Thunderbird
28   argues, substantially impaired the apartment complex’s value. (Id.)


                                                 -4-
       Case 2:19-cv-05287-MTL Document 21 Filed 05/06/20 Page 5 of 7



 1          Plaintiff makes much of the City’s not allowing the administrative appeals process
 2   to play out before filing the now-withdrawn citations against Thunderbird in municipal
 3   court. (Id.) Plaintiff also alleges that fighting the citations became more difficult because
 4   the City did not allow access to public records that might have shed light on the alleged
 5   building code violations. (Id. at 6.) Thunderbird has not, however, cited any case law for
 6   the proposition that the City’s actions violate federal constitutional due process or equal
 7   protection rights. Nor does the Amended Complaint demonstrate how the City has run
 8   afoul of the due process balancing test outlined in Matthews v. Eldridge, 424 U.S. 319,
 9   335 (1976). Instead, Thunderbird cites various provisions of state law and the City’s
10   building code as evidence of a constitutional violation. While a state or city may afford
11   greater protections than the federal constitutional minimum, deprivation those rights does
12   not necessarily give rise to a cognizable federal due process claim. Roybal v. Toppenish
13   Sch. Dist., 871 F.3d 927, 933 (9th Cir. 2017).
14          Thunderbird also alleges that the City searched the apartment complex without
15   showing Thunderbird the warrant or explaining the basis for that warrant. (Doc. 10 at 6.)
16   This is not a case where the plaintiff alleges that City officials took Thunderbird’s
17   property without a notification of what property was taken, which would constitute a due
18   process violation. Cf. City of West Covina v. Perkins, 525 U.S. 234, 240 (1999). Instead,
19   Plaintiff has alleged facts that might conceivably give rise to a Fourth Amendment claim
20   but failed to bring a cause of action under that Amendment. (Doc. 20 at 3.)
21          Further, Thunderbird argues, the City significantly reduced Thunderbird’s
22   property interest by filing violation notices with the county recorder’s office. (Id at 7.)
23   This may have been Thunderbird’s attempt to state a Takings Clause violation. Once
24   again, however, the Amended Complaint does not raise a Takings Clause cause of action.
25   In fact, between the Amended Complaint and the Response to the Motion to Dismiss,
26   Thunderbird spent two sentences developing its property diminution argument. In sum,
27   Thunderbird’s conclusory assertion that the City impaired Plaintiff’s property value is not
28   sufficient to survive the Motion to Dismiss. Iqbal, 556 U.S. at 678.


                                                 -5-
         Case 2:19-cv-05287-MTL Document 21 Filed 05/06/20 Page 6 of 7



 1           Thunderbird has not stated a claim upon which relief may be granted. The Court
 2   will grant the Motion to Dismiss pursuant to Rule 12(b)(6).
 3           D.    Abstention
 4           Defendants raise a third argument for why the Court should not hear this case: the
 5   City will soon file an enforcement action in Phoenix Municipal Court related to the
 6   alleged building code violations. This, Defendants argue, warrants abstention under the
 7   Supreme Court’s Younger doctrine. See Younger, 401 U.S. at 49. Younger applies to
 8   certain kinds of ongoing state court proceedings. Nationwide Biweekly Admin., Inc. v.
 9   Owen, 873 F.3d 716, 728 (9th Cir. 2017).
10           The City argues that abstention is appropriate even though building code
11   enforcement proceedings have not yet begun “given the impending state-court litigation.”
12   (Doc. 17 at 7.) To that point, the City cites a district court case, now on appeal, for the
13   proposition that “[f]ederal courts have repeatedly dismissed pre-enforcement declaratory
14   relief actions under similar circumstances, where one party seeks declaratory relief to
15   forestall an impending state court lawsuit and to obtain a federal forum instead.” FedEx
16   Ground Package Sys. v. Ingenito, 86 F. Supp. 3d 1121, 1129 (E.D. Cal. 2015); (Doc. 17
17   at 7-8.) In that case, however, the state court action began two months after the federal
18   case, and before the federal court began proceedings on the merits. FedEx Ground
19   Package Sys, 86 F. Supp. 3d at 1126.          Here, several months have passed since
20   Thunderbird filed this case and three months have passed since the Motion to Dismiss
21   briefing became ripe. Yet the City has not notified the Court of whether it has initiated
22   proceedings in municipal court or when it plans to do so. Under these circumstances, the
23   City has not shown that abstention is appropriate.*
24   III.    CONCLUSION
25           While the Court finds that Plaintiff has failed to state a claim upon which relief
26   may be granted, there are indications that a future attempt to do so would not be futile.
27   Thunderbird has requested leave to amend. The Court must “freely give leave [to amend]
28   *
       This finding is without prejudice to the City’s renewal of an abstention motion once
     proceedings have begun in the Phoenix Municipal Court.

                                                -6-
       Case 2:19-cv-05287-MTL Document 21 Filed 05/06/20 Page 7 of 7



 1   when justice so requires.” Fed. R. Civ. P. 15(a)(2).
 2           Accordingly,
 3           IT IS ORDERED granting the City of Phoenix’s Motion to Dismiss (Doc. 17)
 4   solely pursuant to Fed. R. Civ. P. 12(b)(6) and denying it in all other respects.
 5           IT IS FURTHER ORDERED allowing Thunderbird Downtown until May 22,
 6   2020 to file an amended complaint. The Clerk of Court shall not enter judgment at this
 7   time.
 8           IT IS FINALLY ORDERED that should Thunderbird Downtown not file an
 9   amended complaint by May 22, 2020, the Clerk of Court shall enter judgment consistent
10   with this order, terminating the case.
11           Dated this 6th day of May, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
